DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 10 March 2020 has been fully considered by the examiner. A signed copy is attached.
Claims 1-16 are pending. 
Claims 1-16 are rejected, grounds follow.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because fig. 3 does not appear to disclose the meaning of the thick black line (and there does not appear to be a dotted line as suggested by the associated key).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
lack of clear transitional phrases (e.g. comprising, consisting of, etc.) between preamble and body of claims.
apparent typo “present[ed] as graphics data” in claim 3, line 3.
apparent missing word “wherein every layer comprises at [least?] one or more pixels” in claim 3 line 4.
Claim 14 is not one sentence (there is a period after claim 14 line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the claim recites the limitation "the first layer" in claim 5 line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of applying art, Examiner shall construe the limitation as “a first layer”.

Claim 9, the claim recites the limitation “the increase and/or decrease in the number of pixels” in claim 9, line 1. There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Inasmuch as the determination regarding whether to output a signal is subsequent to the summation of the pixels to be exposed in at least two layers are calculated and a difference is considered, the limitations of claim 9 appear to be a mere recitation of those steps already set forth in the parent claim, and does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software products, which are specifically excluded from the four statutory categories (see MPEP 2106.03.I “computer program per se” when claimed as a product without any structural recitations”) notwithstanding that the claims are dependent upon the method of claim 1, each claim recites embodiment into a computer program product without structural recitations, or embodiment into one or more alternative products which include a computer program product without structural limitations. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. (MPEP 2106.03.I) Accordingly, these claims are directed to non-statutory subject matter and not eligible for patent under 35 USC 101. 

In the interest of compact prosecution, these claims are also analyzed for eligibility under the Alice/Mayo framework for whether they are directed to a judicial exception, see below.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “wherein the input data (14) of at least two consecutive layers is checked and for every layer a sum of all the one or more pixels to be exposed is determined, and wherein a signal (22) is output when the pixel sum of a following layer differs from that of the previous layer by at least a predetermined factor” which is a mental process that may be performed in the human mind. (See MPEP 2106.04(a)(2)(III)). Notwithstanding the apparent implementation of the method by a computer (see e.g. claims 12 and page 16 of the instant application specification); as the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). (Examiner notes for completeness of the record that the limitations could also be considered a mathematical calculation of an alarm limit, see MPEP 2106.04(a)(2).I).

This judicial exception is not integrated into a practical application because while Claim 1 recites the additional elements of “input data”, “output data”, “the input data is produced by CAM software as graphics data which is rendered as layers to be printed, respectively” “wherein every layer comprises one or more pixels, which correspond to a component region to be printed in a concerned layer” and “wherein the output data controls the additive manufacturing device to produce the component to be printed” the elements are not evidence of integration into a practical application because the 

When viewed as a whole the claim appears to recite general purpose computers performing an observation, evaluation, judgment and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of generic computation, which is not evidence of a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components to perform necessary data gathering and general purpose computer functions; and recite activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting a signal in response to determining an inequality between two sums is extrasolution activity which is so broadly claimed as to fail to recite 


Regarding Independent Claim 3 this claim recites the abstract idea outlined above, but-for the checking of sub-regions of the layers which is a part of the abstract idea outlined above; Claim 3 recites no additional elements not treated above with respect to Claim 1, and is accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception for at least the reasons stated with respect to similar independent Claim 1, above.

Regarding Independent Claim 14, this claim recites the abstract idea outlined above, but for the checking of disconnected sub-regions (i.e. sub-regions where the previous layer has 0 pixels, rather than a non-zero number) and is accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception at least for the reasons stated with respect to similar independent Claim 3, above. 

Regarding Independent Claim 16, this claim recites the same abstract idea outlined above, but for selecting sub-regions which are not part of the final part (i.e. sub-regions that have an intended use of being sacrificial support structure in the final part) which is a refinement of the abstract idea itself; and is accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception at least for the reasons stated with respect to similar independent Claim 3, above.



Regarding Dependent Claims 2 and 4, the additional limitations that “the pixel sum is an exposure area” and the “signal is output [based on] a predetermined factor” do not meaningfully tie the abstract idea to a claim, representing only field of use (3D stereolithography) and a minor addition to the abstract idea, and therefore do not evidence practical integration nor rise to the level of significantly more. 

Regarding Dependent Claims 5 and 7-10 the additional limitations “the signal is output when the sum of all pixels to be exposed of the first layer is zero or smaller than a predetermined value” (Claim 5) and “wherein the difference between the number of pixels of consecutive layers is monitored and a signal is output when the difference in percentage terms is larger than a predetermined value, larger than a positive value, or smaller than a negative value” (Claim 7) and “wherein the value is an absolute value” (Claim 8); and “wherein the increase and/or decrease in the number of pixels between at least two layers which have already been checked is considered with regard to a decision if the signal is output or not” (Claim 9) and “wherein a deviation with regard to the number of pixels in consecutive layers is checked and a signal is output when the deviation changes from a positive deviation into a negative deviation which differs from zero” (Claim 10) are each a refinement of the abstract idea itself and accordingly the claims do not add additional limitations other than the abstract idea; and therefore do not evidence practical integration nor rise to the level of significantly more.

Regarding Dependent Claim 6, the additional limitation “wherein the method is used with an additive manufacturing device and used with objects printed directly on a 

Regarding Dependent Claims 11 and 15, the additional limitation of displaying the signal on the display device is no more than mere instruction to apply the exception using generic computer components to perform necessary data gathering and general purpose computer functions; and recite activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)II (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of outputting a signal in response to determining an inequality between two sums is extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f)). The additional element of “[the signal] indicating that a construction error is expected and another orientation of the one or more objects and renewed feeding into the CAM software is recommended” (Claim 11) and “a warning with regard to missing support structures” (Claim 15) are further refinements of the abstract idea – a judgment practically performable by a person using their mind – and does not evidence practical application nor rise to a level of significantly more because it is just a further refinement of the abstract idea.

Regarding Claims 12 and 13; the additional limitations of these claims are directed to implementing the method as computer software, amounting to no more than mere 



Examiner notes for completeness of the record that the abstract idea identified above may also be reasonably rejectable as directed to a mathematical relationship or mathematical formula. Such a rejection is not included here because it would be unnecessarily duplicitous at this stage of prosecution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, US Pg-Pub 2019/0243589 (priority to CN 20180124053.2, Feb. 2018).

Regarding Claim 1, CHEN discloses:
A plausibility checking method (see e.g. fig. 7 in cooperation with fig. 3) for additive manufacturing devices (see e.g. fig. 1, “3D printer 3”) for producing a component, (see e.g. [0025] “Above-mentioned multiple print layers may be used to manufacture the 3D physical model.” ) 
with input data (aided-design data, see e.g. [0036] “edit software 250, … aided design method of print layers for 3D printing”) 
and output data, (e.g. [0049] “object print data” see [0052] “the print of each of the print layers is completed after the light module irradiates the stereolithography materials according to each 2D image corresponding to each layer of the object print data”) 
wherein the input data is produced by CAM software ([0036] the control module 30 (as shown in FIG. 2) executes the edit software 250, each step of the aided design method of print layers for 3D printing may be performed”) as graphics data (see e.g. [0039] “the processor 20 renders a Graphical User Interface (GUI)” [0040] “[the] above mentioned GUI may comprise a plurality of blocks (the number and/or size of each block may be adjusted according to a printing resolution of the 3D printer … and the blocks may be displayed”)
which is rendered as layers to be printed, respectively, (see e.g. [0042] “the processor 20 plans and configures an editable region shown in the GUI of the selected print layer, and marks the configured editable region.”) 
wherein every layer comprises one or more pixels, ([0040] “a plurality of blocks (a number of the blocks and/or a size of each block may be adjusted according to a printing resolution of the 3D printer 3 and/or a material characteristic of the print materials used by the 3D printer 3)” nb. a ‘block’ which corresponds to the print-resolution of the printer is equivalent to a ‘pixel’, i.e. ‘a smallest addressable element of the 3d printer’. ) which correspond to a component region to be printed in a concerned layer, ([0043] “the processor 20 plans and configures the editable region of the current print layer according to a printable range of the 3D printing module 31, an adhesion of the used print materials, the layer number of the current print layer and/or a range of the configured print blocks of the other print layer”) 
wherein the output data controls the additive manufacturing device to produce the component to be printed, (see e.g. [0136] “the control module 30 controls the 3D printing module 31 to print one layer of the slice physical model according to the selected layer of the object print data, such as the first layer of the slice physical model.”) 
wherein the input data (14) of at least two consecutive layers is checked (see fig. 7, steps S50 and S51) and for every layer (see [0100] and [0101]) a sum of all the one or more pixels to be exposed is determined, ([0100] “configures a number of all of the print blocks of the other print layer as the first area” counting all of the print blocks equivalent to calculating a ‘sum’; the print blocks are the area to be exposed, see e.g. [0052] describing stereolithographic printing.)
and wherein a signal (22) is output (see fig. 7, step S54 “issuing a notification”) when the pixel sum of a following layer differs from that of the previous layer at least by a predetermined factor. ([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).)

Regarding Claim 2, CHEN discloses all of the limitations of parent Claim 1
CHEN further discloses:
wherein the pixel sum is an exposure area, ([0052] One of the exemplary embodiments, the 3D printing is a stereolithography 3D printer, the 3D printing module 31 may comprise a light module, and each layer of the object print data is used to describe one 2D image.) 
wherein the signal (22) is output when the pixel sum of the following layer is larger at least by the predetermined factor. ([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).

Regarding Claim 6, CHEN discloses all of the limitations of parent claim 1,
CHEN further discloses:
wherein the method is used with an additive manufacturing device (20) and used with objects printed directly on a platform without a support structure. (inasmuch as this limitation is a recitation of an intended use, a method which is capable of producing an object without a support structure meets the limitation, regardless of whether the method is in fact used in that manner. see MPEP 2111.04; As the method of CHEN discloses that is it usable with an additive manufacturing device (see [0052]) and may print directly to the modeling platform (see e.g. [0064]) the method disclosed by CHEN meets the intended use limitation.)

Regarding Claim 7, CHEN discloses all of the limitations of parent claim 1,
CHEN further discloses:
wherein the difference between the numbers of pixels of consecutive layers is monitored and a signal (22) is output when the difference in percentage terms is larger than a predetermined value, larger than a positive value or smaller than a negative value. ([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).)

Claim 9, CHEN discloses all of the limitations of parent Claim 1,
CHEN further discloses:
wherein the increase and/or decrease in the number of pixels between at least two layers which have already been checked is considered with regard to a decision if the signal is output or not. (inasmuch as the number of pixels changed between the first and second layers are checked prior to the determination of whether to output the signal (see CHEN paragraphs [0100]-[0108] and the rejection of claim 1 supra.) CHEN also teaches Claim 9. see 35 USC 112(d) rejection of claim 9, supra. as well.)

In the interest of compact prosecution, examiner also notes that Nguyen, US 6,084,980 teaches analysis of stereolithographic layers by comparison of first- and second-layer cross-sectional data with a subsequent third cross-sectional data in a build optimization technique for a 3D stereolithographic printer (see e.g. Nguyen, US 6,084,980 at col. 9 line 62-col. 10 line 45)

Regarding Claim 12, CHEN discloses all of the limitations of parent Claim 1,
CHEN further discloses:
wherein the steps of checking the input data (14) of at least two consecutive layers, determining for every layer a sum of all the one or more pixels to be exposed, and outputting a signal (22) when the pixel sum of a following layer differs from that of the previous layer at least by a predetermined factor, are realized in an algorithm, and wherein the algorithm is realized in driver software of an additive manufacturing device (20). (see fig. 2 disclosing an alternative embodiment for system 1 wherein the edit software and print software are driver software in a memory module 33 of a 3D printer 3.)

Regarding Claim 13, CHEN discloses all of the limitations of parent claim 1,
CHEN further discloses:
wherein an algorithm is realized in the CAM software (12) in the output data or in a cloud, according to the steps of checking the input data (14) of at least two consecutive layers, determining for every layer a sum of all the one or more pixels to be exposed, outputting a signal (22) when the pixel sum of a following layer differs from that of the previous layer at least by a predetermined factor. (see e.g. fig. 1 where the edit software, described as performing the steps of the method, see rejection of claim 1 supra, is realized in computer memory of a computer apparatus, thereby comprising an algorithm realized in CAM software.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Craeghs et al., US Pg-Pub 2018/0322621 (hereafter CRAEGHS).

Regarding Claim 3, CHEN teaches:
A plausibility checking method (see e.g. fig. 7 in cooperation with fig. 3) for additive manufacturing devices (see e.g. fig. 1, “3D printer 3”) for producing a component, (see e.g. [0025] “Above-mentioned multiple print layers may be used to manufacture the 3D physical model.” ) 
with input data (aided-design data, see e.g. [0036] “edit software 250, … aided design method of print layers for 3D printing”)
and output data, (e.g. [0049] “object print data” see [0052] “the print of each of the print layers is completed after the light module irradiates the stereolithography materials according to each 2D image corresponding to each layer of the object print data”)
wherein the output data is produced by CAM software ([0036] the control module 30 (as shown in FIG. 2) executes the edit software 250, each step of the aided design method of print layers for 3D printing may be performed”) present as graphics data (see e.g. [0039] “the processor 20 renders a Graphical User Interface (GUI)” [0040] “[the] above mentioned GUI may comprise a plurality of blocks (the number and/or size of each block may be adjusted according to a printing resolution of the 3D printer … and the blocks may be displayed”)
which is rendered as layers to be printed, respectively, (see e.g. [0042] “the processor 20 plans and configures an editable region shown in the GUI of the selected print layer, and marks the configured editable region.”)  wherein every layer comprises at one or more pixels, ([0040] “a plurality of blocks (a number of the blocks and/or a size of each block may be adjusted according to a printing resolution of the 3D printer 3 and/or a material characteristic of the print materials used by the 3D printer 3)” nb. a ‘block’ which corresponds to the print-resolution of the printer is equivalent to a ‘pixel’, i.e. ‘a smallest addressable element of the 3d printer’. ) which corresponds to a component region to be printed in a concerned layer, ([0043] “the processor 20 plans and configures the editable region of the current print layer according to a printable range of the 3D printing module 31, an adhesion of the used print materials, the layer number of the current print layer and/or a range of the configured print blocks of the other print layer”) 
and wherein the output data controls the additive manufacturing device to produce the component to be printed, (see e.g. [0136] “the control module 30 controls the 3D printing module 31 to print one layer of the slice physical model according to the selected layer of the object print data, such as the first layer of the slice physical model.”) 
wherein the input data (14) of at least two consecutive layers is checked (see fig. 7, steps S50 and S51) and a sum of all pixels to be exposed is determined, ([0100] “configures a number of all of the print blocks of the other print layer as the first area” counting all of the print blocks equivalent to calculating a ‘sum’; the print blocks are the area to be exposed, see e.g. [0052] describing stereolithographic printing.)
and wherein a signal (22) is output (see fig. 7, step S54 “issuing a notification”) when the pixel sum within the second [sub-region of a] following layer differs at least by a predetermined factor from a number of the pixels in the first [sub-region], which is connected to the second sub-region, of the previous layer. ([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).)

CHEN differs from the claimed invention in that: 
CHEN does not clearly teach where the comparison is made within a sub-region of these layers, wherein a first sub-region of a first layer is connected to a second sub-region of a second layer

However, CRAEGHS teaches a method for a stereolithographic (see [0004]) 3D printer where pixelwise analysis of images representing a plurality of consecutive layers of a part (see [0063]) is carried out on an area that is only a portion (i.e. sub-region) of the overall part. (see [0063] “the characteristics of a subset of pixels (e.g. corresponding to one or more parts, a portion of a part, such as corresponding to an overhang, etc.) is followed over the stack of images.”) CRAEGHS suggests that this is useful to do because it focuses the analysis in portions of the part where errors are likely to be found (see e.g. [0057] “portions of one or more layers (e.g., corresponding to a part of multiple parts, or a portion of a part (e.g., overhang portion) may be analyzed during the build… [s]pecific layers may be selected for analysis in portions of the part where an error (e.g., warpage) is likely to be found.”)

CRAEGHS and CHEN are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and functional similarities; each performs pixelwise analysis on multiple images representing layers of a part. each evaluates the images for indications that there may be an error in a build of the part. 

One of ordinary skill in the art could have applied the teachings of CRAEGHS to focus on sub-regions of a part where errors are likely to occur to the method of CHEN which checks the images of the layers of the part for possible errors prior to producing the part, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification because CRAEGHS teaches that one may select the portions of the part to analyze based on the likelihood that an error may be located in that portion of the part. (CRAEGHS [0057] “portions of one or more layers (e.g., corresponding to a part of multiple parts, or a portion of a part (e.g., overhang portion) may be analyzed during the build… [s]pecific layers may be selected for analysis in portions of the part where an error (e.g., warpage) is likely to be found.”)

Regarding Claim 4, the combination of CHEN and CRAEGHS teaches all of the limitations of parent claim 3,
CHEN further teaches:
wherein the pixel sum is an exposure area, ([0052] One of the exemplary embodiments, the 3D printing is a stereolithography 3D printer, the 3D printing module 31 may comprise a light module, and each layer of the object print data is used to describe one 2D image.)  
and wherein the signal (22) is output when the pixel sum with the second sub-region of the following layer is larger at least by the predetermined factor from the number of the pixels in the first sub-region. ([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).)



5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Nelaturi et al., US Pg-Pub 2015/0269290 (hereafter NELATURI).

Regarding Claim 5, CHEN teaches all of the limitations of parent claim 1
CHEN differs from the claimed invention in that:
Chen does not clearly teach: wherein the signal (22) is output when the sum of all pixels to be exposed of the first layer is zero or smaller than a predetermined value. 

However, NELATURI teaches that features which are smaller than a predetermined feature size (e.g. [0067] “the size of the smallest printable feature (e.g., nozzle diameter for FDM or laser diameter for SLS).) are unprintable (see [0071] “A region unable to contain the smallest printable feature is unprintable. Such a region is so small that it may be covered by excessive print material if printing is attempted, or other unexpected results may occur.) NELATURI teaches generating a signal to indicate to a user when a layer, or part of a layer is not printable. (see e.g. [0088] “…unprintable regions can be displayed as red.”) Accordingly, NELATURI teaches identifying layers or parts of layers where all pixels to be exposed (i.e. feature size) is smaller than a predetermined value (i.e. laser diameter of the Stereolithographic printer.) and outputting a signal when this is the case (i.e. displaying that layer or portions of that layer in red on a display screen). 

NELATURI and CHEN are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and 

One of ordinary skill could modify the method of CHEN to incorporate the teachings of NELATURI to signal to the user when a feature in a layer or part of a layer is too small to print successfully, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification in order to enable the user to identify defects in the 3D model, as suggested by NELATURI. (see NELATURI [0089] the layered model is generated with unprintable regions and displayed with color coding to allow the user to identify defects in the 3D model”)

Regarding Claim 11, CHEN teaches all of the limitations of parent Claim 1,
CHEN further teaches:
wherein the signal is displayed on a display device and indicates that a construction error is expected ([0108] “the processor 20 issues a notification of reminding a failure in printing via the display 22”) 
CHEN differs from the claimed invention in that:
wherein the signal (22) [indicates] another orientation of the one or more objects and renewed feeding into the CAM software (12) is recommended.

build orientation may be adjusted in order to re-plan (i.e. ‘renewed feeding into CAM software’) the printing process to improve build quality in the event of a possible build failure (see NELATURI [0103] “If re-planning is necessary, the user can, for example, change the configuration data, refine the 3D model, or change the build orientation (as illustrated).”) NELATURI also teaches that providing this feedback prior to printing can save time, money, energy and material costs. (NELATURI [0103]).

One of ordinary skill could modify the method of CHEN to incorporate the teachings of NELATURI to signal to recommend reorientation of the model when re-planning is required, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification in order to save time, money, and material, as suggested by NELATURI. ([0103] “Having an accurate representation of a 3D model as printed can save time, money, energy, and material. A 3D model is typically iteratively printed and refined until the print of the 3D model is acceptable. This often leads to many prints that are discarded for not meeting expectations. Further, having an accurate representation of a 3D model as printed helps the user decide which print material and 3D printing process parameters should be used to print the 3D model.”)



s 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Nguyen et al., US 6,084,980. (hereafter NGUYEN).


Regarding Claim 8, CHEN teaches all of the limitations of parent Claim 7, 
CHEN differs from the claimed invention in that:
CHEN does not clearly teach wherein the value is an absolute value.

However, NGUYEN teaches a method for comparing layers of a 3D model (see e.g. figs 9a-9d) to detect differences in cross-sectional area of adjacent layers of a part produced by stereolithography (see e.g. Col. 1, lines 36-37 “a first approach (i.e. stereolithography) a three-dimensional object is built up”) to output an indication that regions may be modified for subsequent post-process smoothing (see col. 13, lines 55-60 particularly “smoothing data will be generated … for a potential smoothing region P[N] if the first condition is met…”) where the absolute value of the difference (col. 15 line 5 “d.sub.min and d.sub.max might be set for and compared to the absolute value of the difference of widths.”) is the value used for making the determination.

NGUYEN and CHEN are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and functional similarities; each compares consecutive layers of the part based on differences in the size of the layers to identify layers of interest; each identifies based on 

One of ordinary skill in the art could have modified the teachings of CHEN to use the absolute value instead of a signed value of the difference, as suggested by NGUYEN. 

One of ordinary skill in the art could have been motivated to make this modification so that the determination identifies both upward and downward facing changes in dimension above a certain threshold, as suggested by NGUYEN. (see e.g. col 14. lines 40-56 describing identification of regions where the difference in widths is determined based on an absolute value of the difference, in order to capture both upward and downward facing slopes, see col. 14 lines 18-35 describing decomposed conditions 1(a) and 1(b).)



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Livesu et al., From 3D models to 3D prints: an overview of the processing pipeline (2017) (hereafter LIVESU).

Regarding Claim 14, CHEN teaches:
A plausibility checking method (see e.g. fig. 7 in cooperation with fig. 3) for additive manufacturing devices (see e.g. fig. 1, “3D printer 3”)  for producing an object (see e.g. [0025] “Above-mentioned multiple print layers may be used to manufacture the 3D physical model.” ) 
using input data (aided-design data, see e.g. [0036] “edit software 250, … aided design method of print layers for 3D printing”)
and output data[,] (e.g. [0049] “object print data” see [0052] “the print of each of the print layers is completed after the light module irradiates the stereolithography materials according to each 2D image corresponding to each layer of the object print data”)  
wherein the input data is produced by CAM software ([0036] the control module 30 (as shown in FIG. 2) executes the edit software 250, each step of the aided design method of print layers for 3D printing may be performed”) as graphics data (see e.g. [0039] “the processor 20 renders a Graphical User Interface (GUI)” [0040] “[the] above mentioned GUI may comprise a plurality of blocks (the number and/or size of each block may be adjusted according to a printing resolution of the 3D printer … and the blocks may be displayed”) of which every file renders a layer which comprises one or more pixels, ([0040] “a plurality of blocks (a number of the blocks and/or a size of each block may be adjusted according to a printing resolution of the 3D printer 3 and/or a material characteristic of the print materials used by the 3D printer 3)” nb. a ‘block’ which corresponds to the print-resolution of the printer is equivalent to a ‘pixel’, i.e. ‘a smallest addressable element of the 3d printer’. ) 
which graphics data corresponds to a component region to be printed in a concerned layer, ([0043] “the processor 20 plans and configures the editable region of the current print layer according to a printable range of the 3D printing module 31, an adhesion of the used print materials, the layer number of the current print layer and/or a range of the configured print blocks of the other print layer”) 
wherein the output data controls the additive manufacturing device to produce the object to be printed, (see e.g. [0136] “the control module 30 controls the 3D printing module 31 to print one layer of the slice physical model according to the selected layer of the object print data, such as the first layer of the slice physical model.”) 

CHEN differs from the claimed invention in that:
wherein the object to be produced is produced with support structures,
wherein comparison of the one or more pixels of a layer with the one or more pixels of the next layer is made to the effect if a non-connected component region of pixels to be printed exists in the next layer which has not yet been present in the previous layer, a signal (22) is output in such a case.

But, LIVESU teaches that so-called Islands (non-connected component regions of pixels to be printed which are not present in the previous layer) (see page 545, second column: “After dividing the shape into layers, one of the slices contains an island – a solid region that appears while not being supported from below. … For technologies using resins (SLA [nb. stereolithography]), the island is problematic: it will typically end up floating in the viscous resin, cascading into a complete print failure.”) require being produced with support structures, Page 546 “Generating supports for areas in overhang requires two main steps: the detection of the surfaces in need for support, and the generation of the support structure itself.”)  

LIVESU further teaches that Islands may be detected adequately by Boolean differences between successive slices (i.e. presence and absence) and by morphological operations over images of the layers. (see LIVESU, page 546, second column “A second family of approaches consists in performing a Boolean difference
between two successive slices (e.g. [ACC*88, CJR95]). The width of the difference determines which regions are self-supporting [CJR95]. This can also be detected conveniently and efficiently with two-dimensional morphological operations in image
space [HYML09,CLQ13,HWC14].)

LIVESU and CHEN are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and functional similarities; each compares consecutive layers of the part based on differences in the size of the layers to identify layers of interest; each identifies based on these differences, parts of the model which may be optimized to improve the build quality of the part. 

Armed with the teachings of LIVESU one of ordinary skill in the art could modify the method of CHEN to identify islands which may result in catastrophic failure of the build part, outputting a signal indicative of build failure as suggested by CHEN (see e.g. CHEN fig. 7, step S54 “issuing a notification”) when an island is detected when comparing adjacent layer images, as LIVESU suggests identification of such islands is important to avoid build failures. 

One of ordinary skill in the art could have been motivated to make this modification in order to prevent build failures and identify regions of the part requiring support, as suggested by LIVESU (see LIVESU page 545 “For technologies using resins (SLA), the island is problematic: it will typically end up floating in the viscous resin, cascading into a complete print failure.” and Page 546 “Generating supports for areas in overhang requires two main steps: the detection of the surfaces in need for support, and the generation of the support structure itself.”)


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN and LIVESU, further in view of NELATURI.

Regarding Claim 15, the combination of CHEN and LIVESU teaches all of the limitations of parent claim 14,
CHEN further teaches:
wherein when the signal (22) is produced on a display device, ([0108] “the processor 20 issues a notification of reminding a failure in printing via the display 22”) 
the combination differs from the claimed invention in that:
neither reference teaches [outputting] a warning with regard to missing support structures is output. 

However, NELATURI teaches displaying a representation of the model with regions requiring support material displayed on the model (see fig. 4A and [0019] FIG. 4A illustrates a virtual representation of a printer workspace with a 3D model displayed according to its build orientation and with regions requiring support material displayed on the 3D model.”) thereby outputting a warning regarding missing support structures in the original model. NELATURI suggests displaying the orientation with required support structures in order to enable the user to view the 3D model and determine if re-planning is required. (see NELATURI [0103] “after the user views the 3D model as it would look if printed according to the 3D printing process, the user can intelligently determine 62 whether re-planning is needed.”)

NELATURI and CHEN are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and functional similarities; each performs pixelwise analysis on multiple images representing layers of a part. each evaluates the images for indications that there may be an error in a build of the part. 

One of ordinary skill in the art could have combined the teachings of NELATURI with the method of CHEN to display the part in build orientation showing the required support structures not present in the original model, thereby arriving at the claimed invention. 

One of ordinary skill in the art could have been motivated to make this modification in order to save time, money, and material, as suggested by NELATURI. ([0103] “Having an accurate representation of a 3D model as printed can save time, money, energy, and material. A 3D model is typically iteratively printed and refined until the print of the 3D model is acceptable. This often leads to many prints that are discarded for not meeting expectations. Further, having an accurate representation of a 3D model as printed helps the user decide which print material and 3D printing process parameters should be used to print the 3D model.”)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN  in view of Heide et al., US Pg-Pub 2011/0178621 (hereafter HEIDE).


Regarding Claim 16, CHEN teaches:
A plausibility checking method (see e.g. fig. 7 in cooperation with fig. 3) for additive manufacturing devices (see e.g. fig. 1, “3D printer 3”) for producing a component (see e.g. [0025] “Above-mentioned multiple print layers may be used to manufacture the 3D physical model.” ) 
using input data (aided-design data, see e.g. [0036] “edit software 250, … aided design method of print layers for 3D printing”)
and output data, (e.g. [0049] “object print data” see [0052] “the print of each of the print layers is completed after the light module irradiates the stereolithography materials according to each 2D image corresponding to each layer of the object print data”)
wherein the input data is produced by CAM software ([0036] the control module 30 (as shown in FIG. 2) executes the edit software 250, each step of the aided design method of print layers for 3D printing may be performed”) as graphics data (see e.g. [0039] “the processor 20 renders a Graphical User Interface (GUI)” [0040] “[the] above mentioned GUI may comprise a plurality of blocks (the number and/or size of each block may be adjusted according to a printing resolution of the 3D printer … and the blocks may be displayed”) of which every file renders a layer which comprises one or more pixels, ([0040] “a plurality of blocks (a number of the blocks and/or a size of each block may be adjusted according to a printing resolution of the 3D printer 3 and/or a material characteristic of the print materials used by the 3D printer 3)” nb. a ‘block’ which corresponds to the print-resolution of the printer is equivalent to a ‘pixel’, i.e. ‘a smallest addressable element of the 3d printer’.) wherein the graphics data corresponds to a component region to be printed in a concerned layer, ([0043] “the processor 20 plans and configures the editable region of the current print layer according to a printable range of the 3D printing module 31, an adhesion of the used print materials, the layer number of the current print layer and/or a range of the configured print blocks of the other print layer”) 
and wherein the output data controls the additive manufacturing device to produce the component to be printed, (see e.g. [0136] “the control module 30 controls the 3D printing module 31 to print one layer of the slice physical model according to the selected layer of the object print data, such as the first layer of the slice physical model.”) 
comparison of a number of pixels of a layer [ ] with number of pixels of a previous layer and previous layers [ ] is made. (see [0101], [0100] e.g. “configures a number of all of the print blocks of the other print layer as the first area” counting all of the print blocks equivalent to calculating a ‘sum’; the print blocks are the area to be exposed, see e.g. [0052] describing stereolithographic printing. and [0105] “([0105] “Step S53: the processor 20 determines whether the failure coefficient exceeds a default failure value (such as 150%).)
wherein a signal is output when a result of the comparison [is disfavorable] (see fig. 7, step S54 “issuing a notification”)

CHEN differs from the claimed invention in that:
CHEN is silent as to whether the component to be produced is produced with support structures 
CHEN accordingly does not clearly teach the comparison of a layer in the support structure with previous layers in the support structure 
NOR does CHEN teach outputting a signal when a result of the comparison reveals that across a predetermined number of layers there is no increase in the number of pixels per layer and no increase in area which exceed a predetermined measure.

(see e.g. fig. 3) for use in 3D printing (see [0004] “fabricating 3D models”) which are produced with support structures ([0004] “supporting layers or structures are typically built underneath overhanging portions or in cavities of objects under construction”) where comparison is made between each consecutive layer of the support structure (see fig. 3 [0034] FIG. 3 is a flow diagram of method 54 for generating a layer of a support structure (e.g., support structure 28) pursuant to step 42 of method 36 (shown in FIG. 2), and which is based on the support structure generation technique of the present disclosure. see also figs. 4A-6H showing consecutive slices downward of the generated structure) which generates structures that increase in area as they move from the base plate (fig. 6H) to the top of the support (fig. 4A).

CHEN and HEIDE are analogous art because they are from the same field of endeavor of stereolithographic 3D printing and contain overlapping structural and functional similarities; each compares consecutive layers of the part based on differences in the size of the layers to identify layers of interest; each identifies based on these differences, parts of the model which may be optimized to improve the build quality of the part. 

Therefore, armed with the teaching of HEIDE, one of ordinary skill in the art could use the method of CHEN to validate the support structures generated by the method of HEIDE, by detecting when a support structure does not increase in area and  outputting a signal accordingly as suggested by CHEN; thereby adapting the 

One of ordinary skill in the art could be motivated to make this combination because CHEN suggests that it is suitable for identifying probable failures in unstable layers of a build-up (see CHEN e.g. [0008] “aid the user to design multiple print layers and reducing a probability of failure of printing 3D physical model”) and HEIDE teaches that supports may improve the outcome of a print; and further teaches a species of support which minimize wasted time to produce the part, as suggested by HEIDE (see HEIDE [0014] This reduces the size of the support structure and reduces the distance and angular deflection required by a deposition head to move around the perimeter of the support structure. … These arrangements reduce the overall time required to build the support structure”)





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While CHEN and NGUYEN and NELATURI and CRAEGHS and LIVESU teach many of the features and elements of the claimed invention as outlined above, none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 10)
wherein a deviation with regard to the number of pixels in consecutive layers is checked and a signal (22) is output when the deviation changes from a positive deviation into a negative deviation which differs from zero.

	…in combination with the remaining features of the claimed invention. 


Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119